Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
DETAILED ACTION
Claims 1-15 are currently pending and a preliminary amendment filed on 06/24/2020 are acknowledged.  
Priority 
Acknowledgment is made of applicant’s claim for foreign priority under 35 U.S.C. 119 (a)-(d). Receipt is acknowledged of certified copies of papers required by 37 CFR 1.55. 
Information Disclosure Statement
The two (2) information disclosure statements (IDS) submitted on 08/03/2020 and 06/17/2021 were filed before the mailing date of the instant first action on the merits. The submissions thereof are in compliance with the provisions of 37 CFR 1.97. It is noted that the foreign references have only been considered to the extent that an English language abstract, translation or statement of relevance has been provided to the examiner. Accordingly, the information disclosure statements have been considered by the examiner, and signed and initialed copies are enclosed herewith. 

Claim Rejections - 35 USC § 101
35 U.S.C. 101 reads as follows: 
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.

Claim 15 is rejected under 35 USC 101 because the claimed recitation of a use, without setting forth any steps involved in the process, results in an improper definition of a process, i.e., results in a claim which is not a proper process claim under 35 U.S.C. 101.  See for example Ex parte Dunki, 153 USPQ 678 (Bd.App. 1967) and Clinical Products, Ltd. v. Brenner, 255 F. Supp. 131, 149 USPQ 475 (D.D.C. 1966).
Specifically, this claim does not fall within at least one of the four categories of patent eligible subject matter recited in 35 USC 101 (process, machine, manufacture or composition of matter).   
As one exemplified solution to overcome this type of rejection, the Examiner may suggest amending “use” claim 15 to either “composition” or “method of use”.  Until the Applicant amends claim 15, the examiner does not examine it. 

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claim 15 is rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 15 is vague and indefinite in its recitation of the phrase "use of at least one compound …" Applicant appears to be attempting to claim both a composition and a use thereof, which is not statutory. The claim should be redrafted such that they particularly point out the components and, where necessary, the absolute amounts thereof within the composition. As such, the metes and bounds of the claim cannot be determined. 

In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale or otherwise available to the public before the effective filing date of the claimed invention.


Claims 1-3 and 11-14 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Goodrich et al., “Chronic administration of dietary grape seed extract increases colonic expression of gut tight junction protein occludin and reduces fecal calprotectin: a secondary analysis of healthy Wistar Furth rats,” Nutrition research, 2021, vol. 32, pp. 787-794 (IDS of 08/03/2021), as evidenced by Pal et al., “Influence of Galloyl Moiety in Interaction of Epicatechin with Bovine Serum Albumin: A Spectroscopic and Thermodynamic Characterization, Plos one, published in 2012, pp. 1-12.
Applicant claims including the below claims 1 and 14 filed on 06/24/2020:

    PNG
    media_image1.png
    503
    1386
    media_image1.png
    Greyscale

    PNG
    media_image2.png
    449
    1333
    media_image2.png
    Greyscale

For examination purpose, each of instant claims 1 and 11-13 recites intended uses as claimed, i.e., “for improving intestinal barrier function” (claim 1), “for intestinal regulation by improving the intestinal barrier function” (claim 11), “to prevent or relieve abdominal discomfort by improving the intestinal barrier function” (claim 12), and “being labeled as having an intestinal regulation action” (claim 13). However, such intended uses are not structurally limiting the composition because they merely define a context 
Therefore, if the prior art teaches the claimed composition, the said intended uses of instant claims 1 and 11-13 would be implicit from the prior art composition, in the absence of evidence to the contrary.

Prior Art
	Goodrich teaches chronic administration of dietary grape seed extract to a subject increases colonic expression of gut tight junction protein occluding (see entire document including abstract) and thus intestinal tract barrier function is improved; the grape seed extract, Vitaflavan GSE contains monomeric procyanidine such as flavan-3-ol polymer including epicatechin gallate (ECG), and dimeric, trimeric, and larger procyanidins (section 2.1 on page 788 right column, the below Table 1 and Fig. 1) which reads on the flavan-3-ol polymers. That is, Goodrich teaches procyanidins have gallic acid and their administration to a subject are effective to improve intestinal barrier. Please note that e.g., EGC has galloyl moiety as evidenced by Pal et al., “Influence of Galloyl Moiety in Interaction of Epicatechin with Bovine Serum Albumin: A Spectroscopic and Thermodynamic Characterization, Plos one, instant claims 1-3 and 11-14).  

    PNG
    media_image3.png
    329
    547
    media_image3.png
    Greyscale


    PNG
    media_image4.png
    423
    1147
    media_image4.png
    Greyscale

In light of the foregoing, instant claims 1-3 and 11-14 are anticipated by Goodrich. 

Claim Rejections - 35 USC §103 
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any 
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102 of this title, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains.  Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.

This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.


Claims 1-14 are rejected under 35 USC 103 as being obvious over Goodrich et al., Chronic administration of dietary grape seed extract increases colonic expression of gut tight junction protein occludin and reduces fecal calprotectin: a secondary analysis of healthy Wistar Furth rats,” Nutrition research, 2021, vol. 32, pp. 787-794 (IDS of 08/03/2021) as evidenced by Pal et al., “Influence of Galloyl Moiety in Interaction of Epicatechin with Bovine Serum Albumin: A Spectroscopic and Thermodynamic Characterization, Plos one, published in 2012, pp. 1-12, as applied to instant claims 1-3 and 11-14 in view of Reed et al. (US2014/0200266A1). 

Applicant claims including the below claims 1 and 14 filed on 06/24/2020:

    PNG
    media_image1.png
    503
    1386
    media_image1.png
    Greyscale


    PNG
    media_image5.png
    254
    1310
    media_image5.png
    Greyscale


    PNG
    media_image2.png
    449
    1333
    media_image2.png
    Greyscale

	For examination purpose, the intended uses of claims 1 and 11-13 are interpreted as the same manner in the 102 rejection. Further “produced by tannase treatment” of claim 4 is product-by-process claim, and thus, claim 4 is interpreted to recite “an amount of gallic acid is 0.1 ug or more per mg of the flavan-3-ol polymer having a galloyl group”. 

Determination of the scope and content of the prior art
(MPEP 2141.01)
Goodrich was discussed with respect to instant claims 1-3 and 11-14.
However, Goodrich does not expressly teach gallic acid amount of instant claim 4; the hydrolysable tannin of gallotannin or ellagitannin of instant claim 5; structure of gallotannin of instant claim 6; species of gallotannin of instant claim 7; ellagitannin of instant claim 8; oral composition of instant claim 9; food or beverage or pharmaceutical product of instant claim 10. The deficiencies are curd by Reed.   
Reed teaches a tannin-containing composition comprising an effective amount of one or more proanthocyanidins (=condensed tannins) and/or hydrolysable tannins to instant claim 4, in part); the one or more proanthocyanidins include  without limitation, catechin, epicatechin, epigallocatechin, epicatechin gallate, epigallocatechin gallate, epiafzelechin, fisetinidol, guibourtinidol, mesquitol, and robinetinidol, among others ([0078]); the hydrolysable tannins include esters of polyol core moieties, such as sugars where the sugar is usually D-glucose and the hydroxyl groups of the sugar are partially or totally esterified with phenolic groups such as gallic acid, polymeric galloyl esters thereof, and/or oxidatively cross-linked galloyl groups, such as ellagic acid and gallagic acid, and its example of hydrolysable tannins includes gallotannins which are polygalloyl esters and the below ellagitannins which are ellagic acid esters ([0105]-[0109]) which is alpha-punicalagin. Please note that when polygalloyl esters of gallotannins include D-glucose, they read on the instant gallotanin species (instant claims 5-7). 

    PNG
    media_image6.png
    636
    670
    media_image6.png
    Greyscale

instant claim 8); the tannin formulation can be administered orally in solid form ([0012] and [0136]) (instant claim 9); and the composition is prepared in a pharmaceutical composition comprising tannin and carrier ([0134]-[0136]) or nutritional composition ([0144] (instant claim 10). 
Ascertainment of the difference between the prior art and the claims
(MPEP 2141.02)
The difference between the instant application and Goodrich is that Goodrich does not expressly teach gallic acid amount of instant claim 4; the hydrolysable tannin of gallotannin or ellagitannin of instant claim 5; structure of gallotannin of instant claim 6; species of gallotannin of instant claim 7; species of ellagitannin of instant claim 8; oral composition of instant claim 9; food or beverage or pharmaceutical product of instant claim 10. The deficiencies are curd by Reed. 

Level of Ordinary Skill in the Art
(MPEP 2141.03)
The “hypothetical ‘person having ordinary skill in the art’ to which the claimed subject matter pertains would, of necessity have the capability of understanding the scientific and engineering principles applicable to the pertinent art.” Ex parte Hiyamizu, Environmental Designs, Ltd. v. Union Oil Co., 713 F.2d 693, 218 USPQ 865 (Fed. Cir. 1983), cert. denied, 464 U.S. 1043 (1984). 
The level of ordinary skill will often predetermine whether an implicit suggestion exists to modify the prior art. Persons of varying degrees of skill not only possess varying bases of knowledge, they also possess varying levels of imagination and ingenuity in the relevant field, particularly with respect to problem-solving abilities. If the level of skill is low, for example that of a mere technician, then it may be rational to assume that such an artisan would not think to combine references absent explicit direction in a prior art reference. If, however, the level of skill is that of a relevant research scientist, as is the case here, then one can assume comfortably that such an educated artisan will draw conventional ideas from nutrition, cosmetics, pharmacy, physiology and chemistry— without being told to do so.
Indeed, MPEP 2141.03 (I) states: “The “hypothetical ‘person having ordinary skill in the art’ to which the claimed subject matter pertains would, of necessity have the capability of understanding the scientific and engineering principles applicable to the pertinent art.” Ex parte Hiyamizu, 10 USPQ2d 1393, 1394 (Bd. Pat. App. & Inter. 1988). This is because “The person of ordinary skill in the art is a hypothetical person who is presumed to have known the relevant art at the time of the invention.” (MPEP 2141.03(1)) and an artisan must be presumed to know something about the art apart from what the references disclose. See In re Jacoby, 309 F.2d 513, 516 (CCPA KSR, 550 U.S. at 421, 82 USPQ2d at 1397. “[I]n many cases a person of ordinary skill will be able to fit the teachings of multiple patents together like pieces of a puzzle.” Id. at 420, 82 USPQ2d at 1397. Office personnel may also take into account “the inferences and creative steps that a person of ordinary skill in the art would employ.” Id. at 418, 82 USPQ2d at 1396. (MPEP 2141.03 (I)). “It is to be presumed also that skilled workers would as a matter of course, if they do not immediately obtain desired results, make certain experiments and adaptations, within the skill of the competent worker.” (MPEP 716.07). In addition, the prior art itself reflects an appropriate level (MPEP 2141.03(11)).
Finding of prima facie obviousness
Rational and Motivation (MPEP 2142-2143)
It would have been prima facie obvious to one of the skilled in the art before the effective filing date of the claimed invention to optimize the amount of tannin of Reed relative to proanthocyanidins in order to obtain an  amount of gallic acid. Reed teaches amounts of tannins and thus depending on the intended purpose, type of formulation, desired amount for intended uses, gallic acid amount in that tannin would be optimized or adjusted in the absence of criticality evidence. 
In addition, it would have been prima facie obvious to one of the skilled in the art before the effective filing date of the claimed invention to further define the hydrolysable tannin with gallotannin or ellagitannin and/or their species as taught by Reed and defining or selecting those hydrolysable tannins and their species would have yielded no more than the predictable results, in the absence of evidence to the contrary. 
prima facie obvious to one of the skilled in the art before the effective filing date of the claimed invention to present the composition of Goodrich in view of Reed in the oral administration form, or food or beverage form or pharmaceutical composition form because such forms would provide feasible and convenient form for user’s consumption while achieving intended or desired effects. Thus, such forms are not inventive. 

This rejection is based on the well-established proposition of patent law that no invention resides in combining old ingredients of known properties where the results obtained thereby are no more than the additive effect of the ingredients, In re Sussman, 1943 C.D. 518.  From MPEP 2143 A: “…all the claimed elements were known in the prior art and one skilled in the art could have combined the elements as claimed by known methods with no change in their respective functions, and the combination yielded nothing more than predictable results to one of ordinary skill in the art. KSR, 550 U.S. at ___, 82 USPQ2d at 1395; Sakraida v. AG Pro, Inc., 425 U.S. 273, 282, 189 USPQ 449, 453 (1976); Anderson ’s-Black Rock, Inc. v. Pavement Salvage Co., 396 U.S. 57, 62-63, 163 USPQ 673, 675 (1969); Great Atlantic  & P. Tea Co. v. Supermarket Equipment Corp., 340 U.S. 147, 152, 87 USPQ 303, 306 (1950).”

In light of the forgoing discussion, the Examiner concludes that the subject matter defined by the instant claims would have been obvious within the meaning of 35 USC 103.
prima facie obvious to one of ordinary skill in the art before the effective filing date of the claimed invention, as evidenced by the references, especially in the absence of evidence to the contrary.

Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees.  A nonstatutory double patenting rejection is appropriate where the claims at issue are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); and In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
	
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on a nonstatutory double patenting ground provided the reference application or patent either is shown to be commonly owned with this application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b).

The USPTO internet Web site contains terminal disclaimer forms which may be used.  Please visit http://www.uspto.gov/forms/.  The filing date of the application will determine what form should be used.  A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission.  For more information about eTerminal Disclaimers, refer to http://www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.  

Claims 1-14 are provisionally rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-11, 13 and 15-20 of copending application No. 16957577. 
Although the claims at issue are not identical, they are not patentably distinct from each other because the claims are coextensive insofar as they both recite the composition and method for improving intestinal barrier function by using gallic acid such as falavan-3-ol polymer. The instant claims differ from the copending claims insofar as the instant claims recite gallic acid in general whereas the copending claim further defines the phenolic compound.  However, the instant claims require “comprising” which does not exclude the introduction of phenolic acid, both claims have the same intended purpose of improving intestinal barrier function, and thus the instant claims are obvious over the copending claims because the compounds recited in the copending claims are gallic acid. Consequently, the ordinary artisan would have recognized the obvious variation of the instantly claimed subject matter over the copending subject matter.
This is a provisional double patenting rejection since the conflicting claims have not yet been patented.

Claims 1-14 are provisionally rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-10 of copending application No. 16957529. 
Although the claims at issue are not identical, they are not patentably distinct from each other because the claims are coextensive insofar as they both recite the 
This is a provisional double patenting rejection since the conflicting claims have not yet been patented.

Conclusion
No claims are allowed. 

Any inquiry concerning this communication or earlier communications from the examiner should be directed to KYUNG S CHANG whose telephone number is (571)270-1392.  The examiner can normally be reached on M-F 8-5.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/KYUNG S CHANG/Primary Examiner, Art Unit 1613